Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to amendment filed on 02/08/2022. By this amendment,
Claim 2 is canceled.
Claims 1, 9, and 15 have been amended.
Claims 1 and 3-15 are pending.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 9, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite a memory controller configured to control the memory device, including dividing a data storage space, and performing control the data storage space.

Similarly, the limitation of perform control based on a sharing level of the first namespace, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a controller configured to” language, “perform control” in the context of this claim encompasses the user manually to divide the data storage space, selecting, and assigning a namespace to a superblock; and for the “determined according to” language, “determined” in the context of this claim encompasses the user manually to measure the sharing level of the firs name space according to a ratio of a size of the namespace.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the additional elements of the “memory device” and “memory controller” in claim 1, the “memory 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a memory controller to control a memory device, and they both are components of a computing device, which is an electronic device having a processor that manipulates information, or data. The processor issues instructions to the memory controller, so as the memory controller to perform and control certain tasks. One of the tasks is to access the memory device for data, which would be manipulated by the memory controller under instructions of the processor. Dividing and performing control namespaces amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The “stored” step is merely “storing and receiving information in memory”, which courts have found that to be well-understood, routine, and conventional activity considered well-understood, routine or conventional activity (see MPEP 2106.05(d)(III)). Therefore, the claim is not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-11, 13, and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wells et al (US 2019/0042150, hereafter Wells), in view of BAEK et al. (US 2017/0031751, hereafter BAEK), and in view of Rosenband et al. (US 2015/0121003, hereafter Rosenband)
A memory system comprising: (disclosing a solid state drive (SSD) (para 0009))
a memory device comprising a plurality of memory blocks; and (disclosing the SSD comprises a plurality of dies, and each of the dies comprises a plurality of blocks (para 0009))
a memory controller configured to control the memory device, wherein the memory controller is configured to: (disclosing the memory controller #120 configured to manage the SSD (para 0027; see also para 0010))
divide a data storage space of the memory device into N namespaces, where N is a natural number of 2 or more; and (disclosing the memory controller to create one or more namespaces in each of the at least two regions of the SSD. That means there is at least N = 2 namespaces, and N is a natural number (paras 0010 and 0029; see also para 0053)
perform control such that a first namespace of the N namespaces shares a super memory block, (disclosing assigning one superblock to each of a plurality of isolation regions, and a single isolation region may include multiple namespaces (para 0057); that means one of the namespaces, which may be considered as a first namespace, shares the superblock) which comprises some of the plurality of memory blocks, (disclosing the superblock comprise blocks (para 0040; see also paras 0029-0030)) with a second namespace different from the first namespace, among the N namespaces, (since the method assigning one superblock to each of a plurality of isolation regions, and a single isolation region may include multiple namespaces (para 0057); thereby, the multiple namespace may include a second namespace, among the plurality of namespace or N namespaces; and the second namespace is different from the first namespace) or exclusively occupies the super memory block, based on a sharing level of the first namespace,  (disclosing each isolation region may be configured as a single namespace (para 0053); that suggests that the isolation region may include only one namespace, and one 
wherein data stored in the first namespace and data stored in the second namespace are stored together in an isolation region, when the first namespace and the second namespace share the isolation region, and (disclosing two or more namespaces may share the same isolation region, and that suggests that data of the namespace are stored in the same isolation region (para 0053); and one superblock may also be assigned to the isolation region (para 0057))
wherein the sharing level of the first namespace in the isolation region is determined according to a ratio of a size of the first namespace to a total size of the data storage space of the memory device. (disclosing each of isolation region may have a size (para 0056), and the isolation may store a number of namespaces, including each 1TB isolation region stores a single 1 TB namespace (para 0053). Since SSD being used, then a size of the SSD is assumed to be known, then a ratio of a size of a namespace to the size of the SSD may be computed (para 0004)

data stored in the first namespace and data stored in the second namespace are stored together in an isolation region, when the first namespace and the second namespace share the isolation region
But Wells does not explicitly disclose
data stored in the first namespace and data stored in the second namespace are stored together in the same super memory block, when the first namespace and the second namespace share the super memory block
However, BAEK discloses a superblock may store a plurality of data groups, and each of the data groups stores a classified data chunk. Therefore, each group of the data groups may be considered as namespace; and the superblock may store a plurality of namespaces or the namespaces share the super block (para 0032; see also paras 0048, 0102, and 0111). Thus, this method is analogous to what has been done by Wells.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the superblock of Wells, to include the superblock of BAEK. Therefore, the combination discloses data stored in the first namespace and data stored in the second namespace are stored together in the same super memory block, when the first namespace and the second namespace share the super memory block. The person of ordinary skill in the art would have been motivated to apply the modification for storing super block parity; and thereby, decreased burden of storage management and improved space utilization and data reliability (BAEK, para 0098; paras 0032-0033)
Wells discloses
the sharing level of the first namespace in the isolation region is determined according to a ratio of a size of the first namespace to a total size of the data storage space of the memory device 
But Wells does not explicitly disclose
the sharing level of the first namespace is determined according to a ratio of a size of the first namespace to a total size of the data storage space of the memory device
However, BAEK discloses super block stores two data groups A1 and A2, each of the groups may be considered as a namespace, and each of the groups may have a number of pages (para 0048; see also para 0059). Rosenband discloses a superblock of 1 Gbyte may store free blocks (para 0037), and each block may have a size of 32 Mbytes (para 0094) of an SSD, which has a size of 100 Gbyte (paras 0037 and 0094); therefore, BAEK and Rosenband appears to disclose the above limitation similar to what has been done by Wells. 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify sharing level of namespace of Wells, to include superblocks of BAEK and Rosenband. Therefore, the combination discloses the sharing level of the first namespace is determined according to a ratio of a size of the first namespace to a total size of the data storage space of the memory device. The person of ordinary skill in the art would have been motivated to apply the modification for storing super block parity; and thereby, decreased burden of storage management and improved space utilization and data reliability (BAEK, para 0098; paras 0032-0033); and ability to erase or delete flash blocks using trim command; and thereby, improved the SSD performance and the SSD reliability (Rosenband, para 0064))

Claim 2: canceled.

With respect to claim 3, the combination of Wells, BAEK, and Rosenband recites
The memory system of claim 1, wherein the sharing level of the first namespace is set according to a size of the first namespace and one or more pieces of threshold size information. (BAEK discloses super block stores two data groups A1 and A2, each of the groups may be considered as a namespace (para 0048; see also para 0059); Rosenband discloses a superblock of 1 Gbyte may store free blocks (para 0037), and each block may have a size that is equals to, less than, or greater than 512 bytes (para 0094); therefore, the super block may store two name spaces A1 and A2, and each name space may have a size of 512 bytes or more but less than 1 Gbyte, which is the size of the super block. If a size of name spaces A1 and a size of namespace A2 are greater than 512 bytes and less than or equal to 1 Gbyte/2, then the sharing level of a namespace is set according to the size: 512 bytes  < size < 1 Gbyte/2, where  512 bytes or 1 Gbyte/2 may be considered as a threshold size information)

With respect to claim 4, Wells recites
The memory system of claim 1, wherein the memory controller is configured to,
when the sharing level of the first namespace is a first sharing level, perform control such that the first namespace exclusively occupies the super memory block. (disclosing the firmware, which is part of the controller #120 (para 0072), assigns “one superblock to each of a plurality of isolation regions such that the number of isolation regions equals the number of 

With respect to claim 5, Wells recites
The memory system of claim 4, wherein the memory controller is configured to,
when the sharing level of the first namespace is a second sharing level different from the first sharing level, perform control such that the first namespace shares the super memory block with the second namespace. (since “one superblock to each of a plurality of isolation regions such that the number of isolation regions equals the number of superblocks”; therefore, each superblock is assigned to one single isolation region (paras 0053 and 0057). In addition, various configurations of namespaces may be included in an isolation region, which is considered as one single isolation region; and a configuration of a namespace may be considered as a size of the namespace; therefore, the superblock, which is assigned to one single isolation region, may include various configurations of namespaces or may include namespaces of different sizes. Since size of a namespace is relative to the size of 4 TB of the SSD (para 0053), therefore, the size of the namespace is associated to the sharing level of the namespace. Thereby, the firmware may include two or more namespaces in a superblock, which is assigned to one single isolation region, and each of the namespaces having a different ratio of size of the namespace 

With respect to claim 6, the combination of Wells, BAEK, and Rosenband recites
The memory system of claim 5, wherein the sharing level of the second namespace is the second sharing level. (BAEK discloses super block stores two data groups A1 and A2, each of the groups may be considered as a namespace (para 0048; see also para 0059); Rosenband discloses a superblock of 1 Gbyte may store free blocks (para 0037), and each block may have a size of 32 Mbytes or more (para 0094) in an SSD, which has a size of 100 Gbyte (paras 0037 and 0094); therefore, the super block may store two name spaces A1 and A2, and each name space may have a size of 32 Mbytes or more but less than 1 Gbyte, which is the size of the super block; then if a size of name spaces A1 and a size of namespace A2 are greater than 32 Mbytes and less than or equal to 1 Gbyte/2, then the sharing level of a namespace is set according to the size: 32 Mbytes < size < 1 Gbyte/2, and 1 Gbyte/2 may be considered as a threshold size information. Either name space A1 or name space A2 may be considered as a second name space)

With respect to claim 7, the combination of Wells and Rosenband recites
	The memory system of claim 5, wherein the memory controller is configured to set a maximum number of namespaces capable of sharing the super memory block depending on the second sharing level. (Rosenband discloses a superblock of 1 Gbyte may store free blocks (para 0037), and each free block may have a size of 512 bytes or more (para 0094); therefore, a 

With respect to independent claim 9, Watts recites
A memory controller comprising: (memory controller #120 (para 0027))
a memory interface configured to communicate with a memory device comprising a plurality of memory blocks; and (disclosing one or more communications channels #122, which may be considered as a memory interface. The one or more communications channels #122 are used to communicate between the memory controller #120 and NAND flash memory, comprising non-volatile memory dies #140 of the SSD (para 0028); and each of the non-volatile memory dies includes memory blocks (para 0029; see also para 0054 and fig. 7)
a control circuit configured to control the memory device, wherein the control circuit is configured to: (disclosing using the firmware of the controller #120 to configure the SSD. The firmware may be operated by some unit of the controller #120, and the unit may be considered as a control circuit (para 0072)  
divide a data storage space of the memory device into N namespaces, where N is a natural number of 2 or more; and (disclosing the memory controller to create one or more namespaces in each of the at least two regions of the SSD. That means there is at least N = 2 namespaces, and N is a natural number (paras 0010 and 0029; see also para 0053)
perform control such that a first namespace of the N namespaces shares a super memory block, (disclosing assigning one superblock to each of a plurality of isolation regions, and a single isolation region may include multiple namespaces (para 0057); that means one of which comprises some of the plurality of memory blocks, with a second namespace different from the first namespace, among the N namespaces, or (since the method assigning one superblock to each of a plurality of isolation regions, and a single isolation region may include multiple namespaces (para 0057); thereby, the multiple namespace may include a second namespace, among the plurality of namespace or N namespaces; and the second namespace is different from the first namespace) exclusively occupies the super memory block based on a sharing level of the first namespace, (disclosing each isolation region may be configured as a single namespace (para 0053); that suggests that the isolation region may include only one namespace, and one superblock may be assigned to each of isolation regions (para 0057); therefore, the namespace may solely occupies the superblock when the isolation region associated with the superblock is associated with only one namespace. Disclosing various configurations of namespaces may be within isolation regions (para 0053), and since each of the isolation region may be assigned to one superblock (para 0057); then that means a namespace may have various configurations, which may allow the namespace to share the superblock with another namespace, or solely occupies the superblock based on a configuration assigned the namespace. Thereby, various configurations of the namespace, considered as a first namespace, may be considered as a sharing level of the namespace (see also para 0053; fig. 6))
wherein data stored in the first namespace and data stored in the second namespace are stored together in an isolation region, when the first namespace and the second namespace share the isolation region, and (disclosing two or more namespaces may share the 
wherein the sharing level of the first namespace in the isolation region is determined according to a ratio of a size of the first namespace to a total size of the data storage space of the memory device. (disclosing each of isolation region may have a size (para 0056), and the isolation may store a number of namespaces, including each 1TB isolation region stores a single 1 TB namespace (para 0053). Since SSD being used, then a size of the SSD is assumed to be known, then a ratio of a size of a namespace to the size of the SSD may be computed (para 0004)
Wells discloses
data stored in the first namespace and data stored in the second namespace are stored together in an isolation region, when the first namespace and the second namespace share the isolation region
But Wells does not explicitly disclose
data stored in the first namespace and data stored in the second namespace are stored together in the same super memory block, when the first namespace and the second namespace share the super memory block
However, BAEK discloses a superblock may store a plurality of data groups, and each of the data groups stores a classified data chunk. Therefore, each group of the data groups may be considered as namespace; and the superblock may store a plurality of namespaces or the 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the superblock of Wells, to include the superblock of BAEK. Therefore, the combination discloses data stored in the first namespace and data stored in the second namespace are stored together in the same super memory block, when the first namespace and the second namespace share the super memory block. The person of ordinary skill in the art would have been motivated to apply the modification for storing super block parity; and thereby, decreased burden of storage management and improved space utilization and data reliability (BAEK, para 0098; paras 0032-0033)
Wells discloses
the sharing level of the first namespace in the isolation region is determined according to a ratio of a size of the first namespace to a total size of the data storage space of the memory device
But Wells does not explicitly disclose
the sharing level of the first namespace is determined according to a ratio of a size of the first namespace to a total size of the data storage space of the memory device
However, BAEK discloses super block stores two data groups A1 and A2, and each of the groups may be considered as a namespace. Each of the groups may have a number of pages (para 0048; see also para 0059). Rosenband discloses a superblock of 1 Gbyte may store free blocks (para 0037), and each may have a size of 32 Mbytes (para 0094) of an SSD having a size 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify sharing level of namespace of Wells, to include superblocks of BAEK and Rosenband. Therefore, the combination discloses the sharing level of the first namespace is determined according to a ratio of a size of the first namespace to a total size of the data storage space of the memory device. The person of ordinary skill in the art would have been motivated to apply the modification for storing super block parity; and thereby, decreased burden of storage management and improved space utilization and data reliability (BAEK, para 0098; paras 0032-0033); and ability to erase or delete flash blocks using trim command; and thereby, improved the SSD performance and the SSD reliability (Rosenband, para 0064))

With respect to claim 10, Wells recites
The memory controller of claim 9, wherein the control circuit is configured to,
when the sharing level of the first namespace is a first sharing level, perform control such that the first namespace exclusively occupies the super memory block. (similar rejection for claim 4 is applied, mutatis mutandis, to claim 10)

With respect to claim 11, Wells recites
The memory controller of claim 10, wherein the control circuit is configured to, when the sharing level of the first namespace is a second sharing level different from the first sharing level, perform control such that the first namespace shares the super memory block with the second namespace. (similar rejection for claim 5 is applied, mutatis mutandis, to claim 10)

With respect to claim 13, Wells recites
The memory controller of claim 12, wherein the control circuit is configured to set a maximum number of namespaces capable of sharing the super memory block depending on the second sharing level. (disclosing multiple namespaces may be defined within a single isolation region; and that indicates that a maximum number of namespaces may share the single isolation region (para 0057). Since the isolation region may contains only one superblock (para 0049); therefore, the memory controller #120 may have the maximum number of namespaces to share the superblock with a sharing level considered as a second sharing level)

With respect to independent claim 15, Wells recites
An operation method of a memory controller for controlling a memory device comprising a plurality of memory blocks, the method comprising: (abstract)
dividing a data storage space of the memory device into N namespaces, where N is a natural number of 2 or more; and (disclosing the memory controller to create one or more namespaces in each of the at least two regions of the SSD. That means there is at least N = 2 namespaces, and N is a natural number (paras 0010 and 0029; see also para 0053)
performing control such that a first namespace of the N namespaces shares a super memory block, (disclosing assigning one superblock to each of a plurality of isolation regions,  (para 0057); that means one of the namespaces, which may be considered as a first namespace, shares the superblock)
which comprises some of the plurality of memory blocks, (disclosing the superblock comprise blocks (para 0040; see also paras 0029-0030)) with a second namespace different from the first namespace, among the N namespaces, or (since the method assigning one superblock to each of a plurality of isolation regions, and a single isolation region may include multiple namespaces (para 0057); thereby, the multiple namespace may include a second namespace, among the plurality of namespace or N namespaces; and the second namespace is different from the first namespace) exclusively occupies the super memory block based on a sharing level of the first namespace, (disclosing each isolation region may be configured as a single namespace (para 0053); that suggests that the isolation region may include only one namespace, and one superblock may be assigned to each of isolation regions (para 0057); therefore, the namespace may solely occupies the superblock when the isolation region associated with the superblock is associated with only one namespace. Disclosing various configurations of namespaces may be within isolation regions (para 0053), and since each of the isolation region may be assigned to one superblock (para 0057); then that means a namespace may have various configurations, which may allow the namespace to share the superblock with another namespace, or solely occupies the superblock based on a configuration assigned the namespace. Thereby, various configurations of the namespace, considered as a first namespace, may be considered as a sharing level of the namespace (see also para 0053; fig. 6))
wherein data stored in the first namespace and data stored in the second namespace are stored together in an isolation region, when the first namespace and the second namespace share the isolation region, and (disclosing two or more namespaces may share the same isolation region, and that suggests that data of the namespace are stored in the same isolation region (para 0053); and one superblock may also be assigned to the isolation region (para 0057))
wherein the sharing level of the first namespace in the isolation region is determined according to a ratio of a size of the first namespace to a total size of the data storage space of the memory device. (disclosing each of isolation region may have a size (para 0056), and the isolation may store a number of namespaces, including each 1TB isolation region stores a single 1 TB namespace (para 0053). Since SSD being used, then a size of the SSD is assumed to be known, then a ratio of a size of a namespace to the size of the SSD may be computed (para 0004)
Wells discloses
data stored in the first namespace and data stored in the second namespace are stored together in an isolation region, when the first namespace and the second namespace share the isolation region
But Wells does not explicitly disclose
data stored in the first namespace and data stored in the second namespace are stored together in the same super memory block, when the first namespace and the second namespace share the super memory block

Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the superblock of Wells, to include the superblock of BAEK. Therefore, the combination discloses data stored in the first namespace and data stored in the second namespace are stored together in the same super memory block, when the first namespace and the second namespace share the super memory block. The person of ordinary skill in the art would have been motivated to apply the modification for storing super block parity; and thereby, decreased burden of storage management and improved space utilization and data reliability (BAEK, para 0098; paras 0032-0033)
Wells discloses
the sharing level of the first namespace in the isolation region is determined according to a ratio of a size of the first namespace to a total size of the data storage space of the memory device.
But Wells does not explicitly disclose
the sharing level of the first namespace is determined according to a ratio of a size of the first namespace to a total size of the data storage space of the memory device
However, BAEK discloses super block stores two data groups A1 and A2, and each of the groups may be considered as a namespace. Each of the groups may have a number of pages 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify sharing level of namespace of Wells, to include superblocks of BAEK and Rosenband. Therefore, the combination discloses the sharing level of the first namespace is determined according to a ratio of a size of the first namespace to a total size of the data storage space of the memory device. The person of ordinary skill in the art would have been motivated to apply the modification for storing super block parity; and thereby, decreased burden of storage management and improved space utilization and data reliability (BAEK, para 0098; paras 0032-0033); and ability to erase or delete flash blocks using trim command; and thereby, improved the SSD performance and the SSD reliability (Rosenband, para 0064))

Claim 8, 12, and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wells et al (US 2019/0042150, hereafter Wells), in view of BAEK et al. (US 2017/0031751, hereafter BAEK), and in view of Rosenband et al. (US 2015/0121003, hereafter Rosenband), as applied to claim 10 above, in view of Navon et al. (US 2020/0409856, hereafter Navon) 
With respect to claim 8, the combination of Wells, BAEK, and Rosenband recites
The memory system of claim 4, wherein the memory controller is configured to,
when the sharing level of the first namespace is a second sharing level different from the first sharing level, and (see the rejections for claims 5-6 above) when there is other namespace having the second sharing level among the N namespaces, perform control such that the first namespace exclusively occupies the super memory block. (Wells, disclosing the firmware, which is part of the controller #120 (para 0072), assigns “one superblock to each of a plurality of isolation regions such that the number of isolation regions equals the number of superblocks” (para 0057); and that each superblock is mapped to a single isolation region. Since an isolation region #630 includes “a namespace 632 and an unallocated portion 638 of physical blocks”, then the isolation region #620 includes only one namespace #623. That indicates that a superblock, associated with the isolation region #630, may solely occupied by one namespace #623, which may be considered as a first namespace (para 0053; fig. 6, #630)) when there may be other namespace having the second sharing level among the N namespaces)
Wells recites
there is other namespace having the second sharing level among the N namespaces
But Wells does not explicitly recite
there is no other namespace having the second sharing level among the N namespaces
Navon discloses a method for accessing an SSD (para 0031), comprising using namespaces of different sizes (para 0049). That means the ratio of size of each of the namespaces and the size of the SSD would be unique, or sharing levels of the namespaces are different from one another. Thus, this method is analogous to what has been done by Watts. 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify namespaces of Wells, to include the 

With respect to claim 12, the combination of Wells, BAEK, and Rosenband recites 
The memory controller of claim 11, wherein the sharing level of the second namespace is the second sharing level. (similar rejection for claim 6 is applied, mutatis mutandis, to claim 12)

With respect to claim 14, the combination of Wells, BAEK, and Rosenband recites 
The memory controller of claim 10, wherein the control circuit is configured to, when the sharing level of the first namespace is a second sharing level different from the first sharing level, and when there is no other namespace having the second sharing level among the N namespaces, perform control such that the first namespace exclusively occupies the super memory block. (similar rejection for claim 8 is applied, mutatis mutandis, to claim 14)

Response to Arguments
Applicant’s arguments, seethe Remarks, filed 02/08/2022, with respect to the rejection(s) of claim(s) 1 and 3-15 under AIA  35 U.S.C 102 and 103 have been fully considered BAEK and Rosenband.

Claim Rejection Under 35 U.S.C 101 (The Remarks, pages 10-11)
 Examiner respectfully disagrees. Applicant’s amendments do not appear to overcome the Alice 101. The claims have been amended to add a “stored” step, however, the “stored” step is insignificant extra-solution activity and well-understood, routine, and conventional activity (see the updated rejection above). The claims have also been amended to add a “determined” step, however, that is still part of the abstract idea of Mental Processes (see the updated rejection above). Therefore, the 35 U.S.C 101 rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/TT/
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137